Citation Nr: 1227676	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  10-04 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for upper back disorder.

4.  Entitlement to service connection for psoriatic arthritis of the upper back.



ATTORNEY FOR THE BOARD

S.W., Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to February 1985, and from March 1986 to September 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was scheduled for a hearing before a Veterans Law Judge in July 2011.  The Veteran failed to report for his scheduled hearing.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The issues of entitlement to service connection for a low back disorder and an upper back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1993 rating decision, the RO denied service connection for a low back disorder.  The Veteran was notified of the decision and of his appellate rights but did not file an appeal. 

2.  Evidence submitted since the January 1993 rating decision is new and raises a possibility of substantiating the claim of service connection for a low back disorder. 

3.  In an October 2001 rating decision, the RO denied service connection for an upper back disorder.  The Veteran was notified of the decision and of his appellate rights but did not file an appeal.  

4.  Evidence submitted since the October 2001 rating decision is new and raises a possibility of substantiating the claim for service connection for an upper back disorder, now characterized as psoriatic arthritis of the upper back.


CONCLUSIONS OF LAW

1.  The unappealed January 1993 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

2.  The unappealed October 2001 rating decision that denied service connection for an upper back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

3.  The evidence received since the January 1993 RO rating decision is new and material; the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

4.  The evidence received since the October 2001 RO rating decision is new and material; the claim of entitlement to service connection for psoriatic arthritis of the upper back, previously claimed as an upper back disorder, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West. 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

As the claims for service connection for a low back disorder and an upper back disorder are reopened herein, any deficiency with regard to VCAA notice on these issues is harmless and non-prejudicial.  

II. New and Material Evidence

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  


Low Back Disorder

In a January 1993 decision, the RO denied the Veteran's claim for entitlement to service connection for a low back disorder.  While there evidence showing treatment for a low back condition during service, the Veteran's claim was denied because there was no objective evidence of a low back disorder.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on February 23, 1993.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of private treatment reports, VA outpatient treatment records and a January 2010 VA examination report.  Most pertinent to the issue at hand, a private report authored on June 6, 2008, diagnosed the Veteran with lumbar intervertebral disc syndrome, advanced degenerative joint disease and degenerative disc disease, developmental spondylosis, stenosis from L4-S1, and a previous T12 compression fracture of the vertebral body, healed.  The provider also provided an etiological opinion which linked the Veteran's lumbar spine disorders to an in-service parachute landing accident.  As such, this new evidence cures a prior evidentiary defect, in that the record now contains several diagnoses for low back disorders.  Accordingly, new and material evidence has been received to reopen the claim for service connection for a low back disorder, and the issue of entitlement to service connection for a low back disorder is addressed further in the Remand section below.  

Upper Back Disorder

In an October 2001 decision, the RO denied the Veteran's claim for entitlement to service connection for an upper back disorder.  The Veteran's claim was denied because there was no evidence of complaints, treatment, or diagnosis of an upper back disorder during the Veteran's period of active service, and no evidence of a current disability.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on October 17, 2001.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of private treatment reports, VA outpatient treatment records and a January 2010 VA examination report.  Most pertinent to the issue at hand, the January 2010 VA examination report diagnosed the Veteran with generalized psoriatic arthritis.  While a negative etiological opinion was provided in January 2010, this report is nonetheless material, as evidence of a currently-diagnosed upper back disorder is now of record.  As such, this new evidence cures a prior evidentiary defect.  Accordingly, new and material evidence has been received to reopen the claim for service connection for an upper back disorder.  The Veteran's appeal to this extent is allowed.  The issue of entitlement to service connection for an upper back disorder is addressed further in the Remand section below.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder; the claim is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for psoriatic arthritis of the upper back, previously claimed as an upper back disorder; the claim is reopened.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the appeal must be remanded for further development.  

The Veteran seeks service connection for a disorder of upper back, to include psoriatic arthritis, which the Veteran claims began during his second period of active service.  He also claimed entitlement to service connection for a disorder of the low back, contending that his current diagnoses, to include lumbar intervertebral disc syndrome, advanced degenerative joint disease and degenerative disc disease, developmental spondylosis, stenosis from L4-S1, and a T12 compression fracture of the vertebral body, healed, are related to two in-service injuries.  The first injury involved a bad landing when rappelling from a helicopter, in which the Veteran fell 10 feet, landing on his feet and then his back.  The second, per the Veteran, occurred when a foot locker fell on his back.  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In this case, service treatment records reflect that the Veteran reported with a skin infection on the left abdomen in July 1987, with unknown cause.  Lesions had not been present for more than four weeks.  The examiner stated that the disorder appeared to be ringworm.  Later that month, the assessment was changed to superficial fungus.  In January 1989, the Veteran reported with a scaling rash, and he was diagnosed with psoriasis at that time.  

Post-service, private records, as well as VA outpatient treatment reports, demonstrate recurring treatment for psoriasis, as well as psoriatic arthritis.   While ongoing treatment for psoriasis is widely documented throughout the appellate period, the record lacks a medical opinion linking an in-service diagnosis of psoriasis to the Veteran's current diagnosis of psoriatic arthritis.

Regarding his low back claim, and as noted in the preceding section, a private report authored on June 6, 2008, diagnosed the Veteran with lumbar intervertebral disc syndrome, advanced degenerative joint disease and degenerative disc disease, developmental spondylosis, stenosis from L4-S1, and a T12 compression fracture of the vertebral body, healed.  The provider also provided an etiological opinion which linked the Veteran's lumbar spine disorders to an in-service parachute landing accident.  Another positive opinion was authored in September 2009, in which the same examiner stated that, based on the Veteran's current diagnosis, it was as likely as not that his current back problems were related to the injury sustained during service in 1987.  It is not clear as to which of the Veteran's several diagnoses the provider was referring, nor was a rationale provided in support of either opinion.

The Veteran was afforded a VA examination in conjunction with his claims in January 2010.  With regard to his upper back claim, the Veteran was diagnosed with psoriasis and psoriatic arthritis.  The examiner stated that it was very difficult to provide an opinion with regard to the onset of the Veteran's psoriasis without resorting to mere speculation, as there was no documentation that the Veteran was diagnosed with a skin disorder during his period of active duty, save for a diagnosis of seborrheic dermatitis in January 1989.  The Board notes that this statement is in error, as the Veteran was diagnosed with psoriasis during his second period of service.  Further, the examiner failed to state which specific joints were affected by psoriatic arthritis.  Finally, the examiner did not discuss whether an in-service diagnosis of psoriasis could ultimately lead to currently-diagnosed, widespread psoriatic arthritis.

As to the Veteran's low back claim, the examiner diagnosed the Veteran with mild degenerative arthritis of the thoracic and lumbar spine.  The examiner did not indicate if the thoracic diagnosis was related to the Veteran's claim of pain in the "upper back."  She opined that the Veteran's low back disorder was less likely related to in-service back pain, as there was no documentation of any specific injury or trauma to his low back during his period of active service, and there was no evidence of continuity or chronic or low back pain after discharge from service until the late 2000's.  Moreover, she stated that the Veteran's low back disorder was most likely the result of psoriatic arthritis.

Unfortunately, the examiner did not address the private medical report of June 2008, which diagnosed the Veteran with lumbar intervertebral disc syndrome, advanced degenerative joint disease and degenerative disc disease, developmental spondylosis, stenosis from L4-S1, and a T12 compression fracture of the vertebral body, healed.  This diagnosis was much more extensive than the one offered by the VA examiner.  Further, she did not address the Veteran's in-service reports of two separate injuries, to include the rappelling fall as well as the locker incident.  While service treatment records immediately following each event are not contained within the record, these reports nonetheless must be addressed by the examiner and thoroughly discussed.  As to her claim that the Veteran did not report with spinal pain until the late 2000's, private medical reports were of record which document complaints of thoracic pain in May 1999.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court also held that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  Therefore, the Veteran must be afforded an additional VA examination in order to determine whether any current disorder of the upper or low back disorders is etiologically related to his periods of active service.

Finally, the Board notes that service treatment reports from the Veteran's first period of active duty, from October 1984 to February 1985, are not associated with the claims file.  As such, outstanding service treatment records may exist.  On remand, the RO/AMC shall obtain any available service treatment records from the Veteran's first period of active service from the appropriate repository.  If those records are not obtained, the Veteran and his representative, if applicable, shall be properly notified.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain any available service treatment records from the Veteran's first period of active service from the appropriate repository.  If those records are not available, this fact should be noted in the claims file, the Veteran and his representative, if applicable, shall be properly notified.

2.  After obtaining any outstanding service treatment records, to the extent available, schedule the Veteran for VA orthopedic examination to determine the nature and etiology of any currently-diagnosed disorder of the upper back and low back, to include but not limited to psoriatic arthritis, lumbar intervertebral disc syndrome, advanced degenerative joint disease and degenerative disc disease, developmental spondylosis, stenosis from L4-S1, and a T12 compression fracture of the vertebral body, healed.  

Within the context of any opinion, the examiner must note a review of the claims folder, to include service treatment records which indicate a diagnosis of psoriasis in January 1989, the Veteran's multiple reports of low back pain (to include the July 1989 separation examination, and reports of two in-service accidents), all private reports, to include positive opinions of June 2008 and September 1989, and the prior VA examination report.

The examiner is asked to respond to the following:

A. Whether it is at least as likely as not that any current psoriatic arthritis of the upper back disorder identified on examination had onset during active service; or, is causally related to the Veteran's service; or, is causally-related to a skin disorder diagnosed during service in January 1989; or, was manifested within one year of discharge from service.  

B. Whether it is at least as likely as not that any current low back disorder identified on examination, to include lumbar intervertebral disc syndrome, advanced degenerative joint disease and degenerative disc disease, developmental spondylosis, stenosis from L4-S1, and a previous T12 compression fracture of the vertebral body, healed, had onset during active service; or, is causally related to the Veteran's service; or, in the case of spondylosis, aggravated during either period of service; or, was manifested within one year of discharge from service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should also be advised that the Veteran is competent to report symptoms and injuries, his history, and any continuity of symptoms, and that such statements must be considered in formulating the necessary opinions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand, and that any recommended additional examination and testing has been conducted. 

4.  If the claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


